Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 17 is objected to because of the following informalities:  Line 6 recites “the remote radio nit”.  Should the limitation be “the remote radio unit?”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the fixing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim 6 recites the limitation "the mounting frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim 7 recites the limitation "the fixing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim 8 recites the limitation "the fixing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim 15 recites the limitation "the fixing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4, 5, 7, 10-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (WO 2020/072880 A1), hereinafter Patel.  (Applicant’s submitted prior art).
Regarding claim 1, Patel (Figures 36-38) teaches a mounting device for mounting a remote radio unit 550 (Figure 36D) to a base station antenna, the mounting device comprising a guide rail 590 (Figure 36A) configured to be mounted to the base station antenna and extending transversely in a mounted state of the guide rail on the base station antenna; and a guide element 830 (Figure 36C) configured to be mounted to the remote radio unit and movable along the guide rail in a mounted state of the guide element on the remote radio unit.
Regarding claim 2, as applied to claim 1, Patel (Figures 36A-36C and para [0186]) teaches that the guide rail 590 has opposite side walls 592 that extend transversely and are configured to receive and guide the guide element 830 between themselves in a mounted state of the guide rail on the base station antenna.
Regarding claim 4, as applied to claim 1, Patel (Figures 36B-36D) teaches that the mounting device includes an adapter plate 800 configured to be mounted to the remote radio unit 550, and the guide element is an integral part of the adapter plate.
Regarding claim 5, as applied to claim 1, Patel (Figures 36A-36D) teaches that the mounting device includes a mounting frame 510 configured to be mounted to the base station antenna, the guide rail 590 is mounted to the mounting frame, and a fixing device (bolts or tabs) is configured to fix the remote radio unit 550 on the mounting frame 510.
Regarding claim 7, as applied to claim 1, Patel (Figures 36B and 36D, para [0188]) teaches that a fixing device includes a plurality of screws, fasteners or a plurality of quick locking devices configured to lock the remote radio unit 550 on the base station antenna at the predetermined installation position.
Regarding claim 10, as applied to claim 1, Patel (Figure 36D, para [0188]) further teaches a fixing device (plurality of screws or fasteners (not shown) coupled to holes 553) configured to fix the remote radio unit 550 on the base station antenna at a predetermined installation position of the remote radio unit relative to the base station antenna.
Regarding claim 11, Patel (Figures 36-38) teaches a base station antenna system comprising a base station antenna, a remote radio unit 550 (Figure 36D); and a mounting system comprising a guide rail 590 mounted and extending transversely on the base station antenna, and a guide element 830 (Figure 36C) mounted to the remote radio unit and slidable along the guide rail.
Regarding claim 12, as applied to claim 11, Patel (Figure 36A) teaches that the guide rail 590 has opposite side walls 592 that extend transversely and are configured to receive and guide the guide element 830 (Figure 36C) between themselves in a mounted state of the guide rail on the base station antenna.
Regarding claim 14, as applied to claim 11, Patel (Figures 36B-36D) teaches that the mounting device includes an adapter plate 800 configured to be mounted to the remote radio unit 550, and the guide element is an integral part of the adapter plate. 
Regarding claim 15, as applied to claim 11, Patel (Figures 36A-36D) teaches that the mounting device includes a mounting frame 510 configured to be mounted to the base station antenna, the guide rail 590 is mounted to the mounting frame, and a fixing device (bolts or tabs) is configured to fix the remote radio unit 550 on the mounting frame 510.
Regarding claim 17, the base station antenna system of Patel (Figures 36-38) would enable a method for mounting a remote radio unit 550 onto a base station antenna comprising the steps of providing a base station antenna having a guide rail 590 mounted to the base station antenna and extending transversely on the base station antenna; providing a remote radio unit 550 having a guide clement 830 mounted to the remote radio unit; engaging the guide element with the guide rail; sliding the remote radio unit relative to the base station antenna, the sliding movement be transverse to the base station antenna; and fixing the remote radio unit (using screws or fasteners coupled to holes in 553 to plate 800) relative to the base station antenna.
Regarding claim 18, as applied to claim 17, the base station antenna system of Patel would enable the fixing step to comprises employing a fixing device (using screws or fasteners coupled to holes in 553 to plate 800) to fix the remote radio unit on the base station antenna at a predetermined installation position of the remote radio unit relative to the base station antenna.
6.	Claims 1, 2, 4, 9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al (WO 2016/036951 A1), hereinafter Butler.  (Applicant’s submitted prior art).
Regarding claim 1, Butler (Figure 2) teaches a mounting device for mounting a remote radio unit 20 to a base station antenna, the mounting device comprising a guide rail 26 configured to be mounted to the base station antenna and extending transversely in amounted state of the guide rail on the base station antenna; and a guide element 32/34 (Figure 4) configured to be mounted to the remote radio unit and movable along the guide rail in a mounted state of the guide element on the remote radio unit.
Regarding claim 2, as applied to claim 1, Butler (Figure 2) teaches that the guide rail 26 has opposite side walls that extend transversely and are configured to receive and guide the guide element 32/34 between themselves in a mounted state of the guide rail on the base station antenna.
Regarding claim 4, as applied to claim 1, Butler (Figures 22 and 23) teaches that the mounting device includes an adapter plate 504 configured to be mounted to the remote radio unit, and the guide element 32/34 is an integral part of the adapter plate.
Regarding claim 9, as applied to claim 1, Butler (Figure 2) teaches that the guide rail 26 is below the remote radio unit 20 when the remote radio unit is mounted on the base station antenna.
Regarding claim 11, Butler (Figures 1 and 2) teaches a base station antenna system comprising a base station antenna 22; a remote radio unit 20; and a mounting system comprising a guide rail 26 mounted and extending transversely on the base station antenna, and a guide element 32/34 mounted to the remote radio unit and slidable along the guide rail.
Regarding claim 12, as applied to claim 11, Butler (Figures 2-4) teaches that the guide rail 26 has opposite side walls that extend transversely and are configured to receive and guide the guide element 32/34 between themselves in a mounted state of the guide rail on the base station antenna.
Regarding claim 17, the base station antenna system of Butler would enable a method for mounting a remote radio unit onto a base station antenna comprising the steps of providing a base station antenna having a guide rail 26 mounted to the base station antenna 22 and extending transversely on the base station antenna; providing a remote radio unit 20 having a guide element 32/34 mounted to the remote radio unit; engaging the guide element 32/34 with the guide rail 26; sliding the remote radio unit 20 relative to the base station antenna, the sliding movement be transverse to the base station antenna; and fixing the remote radio unit relative to the base station antenna.
7.	Claims 1, 3-7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (WO 2020/022834 A1), hereinafter Kang.  (Applicant’s submitted prior art).
Regarding claim 1, Kang (Figure 3) teaches a mounting device for mounting a remote radio unit 30 to a base station antenna 20, the mounting device comprising a guide rail 26 configured to be mounted to the base station antenna and extending transversely in amounted state of the guide rail on the base station antenna; and a guide element 35 configured to be mounted to the remote radio unit and movable along the guide rail in a mounted state of the guide element on the remote radio unit.
Regarding claim 3, as applied to claim 2, Kang (Figure 3) teaches that the guide rail 26 has a row of rollers 28 defining a guide path for the guide element.
Regarding claim 4, as applied to claim 1, Kang (para [0074]) teaches that the mounting device includes an adapter plate configured to be mounted to the remote radio unit, and the guide element is an integral part of the adapter plate.
Regarding claim 5, as applied to claim 1, Kang (Figure 3) teaches that the mounting device includes a mounting frame (base station back cover) configured to be mounted to the base station antenna, the guide rail 26 is mounted to the mounting frame, and a fixing device 29a/29b is configured to fix the remote radio unit 30 on the mounting frame.
Regarding claim 6, as applied to claim 1, Kang (Figures 1-3) teaches that the mounting frame includes two longitudinal beams (part of bracket 23a) that are parallel to each other and two connecting elements that connect the longitudinal beams to each other at ends of the longitudinal beams, and the connecting elements are configured to mount the base station antenna to a pole 1.
Regarding claim 7, as applied to claim 1, Kang (Figure 3) teaches that a fixing device 29a/29b includes a plurality of quick locking devices configured to lock the remote radio unit 30 on the base station antenna at the predetermined installation position.
Regarding claim 10, as applied to claim 1, Kang (Figure 3) further teaches a fixing device 29a/29b configured to fix the remote radio unit 30 on the base station antenna at a predetermined installation position of the remote radio unit relative to the base station antenna.
Regarding claim 11, Kang (Figure) teaches a base station antenna system comprising a base station antenna 20; a remote radio unit 30; and a mounting system comprising a guide rail 26 mounted and extending transversely on the base station antenna, and a guide element 35 mounted to the remote radio unit and slidable along the guide rail.
Regarding claim 12, as applied to claim 11, Kang (Figure 3) teaches that the guide rail 26 has opposite side walls 27 that extend transversely and are configured to receive and guide the guide element 35 between themselves in a mounted state of the guide rail on the base station antenna.
Regarding claim 13, as applied to claim 12, Kang (Figure 3) teaches that the guide rail 26 has a row of rollers 28 defining a guide path for the guide element.
Regarding claim 14, as applied to claim 11, Kang (Figure 3, para [0074]) teaches that the mounting device includes an adapter plate configured to be mounted to the remote radio unit, and the guide element is an integral part of the adapter plate.
Regarding claim 15, as applied to claim 11, Kang (Figure 3) teaches that the mounting device includes a mounting frame (base station antenna back cover) configured to be mounted to the base station antenna, the guide rail 26 is mounted to the mounting frame, and a fixing device 29a/29b is configured to fix the remote radio unit 30 on the mounting frame.
Regarding claim 16, as applied to claim 11, Kang (Figure 3) teaches that the mounting frame includes two longitudinal beams (part of bracket 23a) that are parallel to each other and two connecting elements that connect the longitudinal beams to each other at ends of the longitudinal beams, and the connecting elements are configured to mount the base station antenna to a pole.
Regarding claim 17, the mounting device of Kang would enable a method for mounting a remote radio unit onto a base station antenna comprising the steps of providing a base station antenna 20 having a guide rail 26 mounted to the base station antenna and extending transversely on the base station antenna; providing a remote radio unit 30 having a guide element 35 mounted to the remote radio unit; engaging the guide element with the guide rail; sliding the remote radio unit relative to the base station antenna, the sliding movement be transverse to the base station antenna; and fixing (using fixing elements 29a and 29b) the remote radio unit relative to the base station antenna.
Regarding claim 18, as applied to claim 17, the mounting device of Kang would teach that the fixing step comprises employing a fixing device 29a/29b to fix the remote radio unit 30 on the base station antenna 20 at a predetermined installation position of the remote radio unit relative to the base station antenna.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaistha (EP 3 869 612 A1) discloses a radio unit mounted on a base station antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845